DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Applicant’s election without traverse of claims 1-10 in the reply filed on 07/18/2022 is acknowledged.
Claim Interpretation
The term “Charpy impact toughness in a range of 20 J to 80 J” in claim 8 is interpreted to bet met by a Charpy impact toughness value at any temperature based on broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claims 7-8 recite properties for “the machine component” which is indefinite because it is unclear to the examiner at which point in the processing of claim 1 the machine component has the claimed properties, if it is before forming, after forming but before cooling, during cooling, or after cooling.  The examiner interprets the claims to be met by the machine component having these properties at any point of processing based on broadest reasonable interpretation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 merely states that after cooling the machine component, the machine component will comprise at least approximately 5% bainite crystal structure, which does not further limit claim 1 as claim 1 states cooling the machine component to for at least 5% bainite crystal structure in the machine component and rather claim 6 broadens claims 1 by changing the microstructure from “at least 5% bainite crystal structure” to “at least approximately 5% bainite crystal structure”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2010/0294401 A1) herein Gomez, in view of Moss et a. (Hot-Rolled Steel Bars and Shapes) herein Moss, in further view of Yamada (JP 4066387 B1, machine translation referred to herein as English translation).
Regarding claim 1, Gomez teaches:
Producing bainitic steel tubes [0008, Gomez], the examiner submits steel tubes can be considered as machine components
Hot rolling the steel [0010, Gomez] at an example temperature range of 950-1100°C [0046, Gomez].  The examiner notes that the overlap of forming temperatures is prima facie obvious.  See MPEP 2144.05(I).
Cooling at a rate of 0.10-1.0°C/sec which can be done though cooling in air [0032, Gomez]
Cool to obtain mainly bainitic structures [0010, Gomez], the examiner submits that one of ordinary skill in the art would interpret the term “mainly bainitic structures” to overlap with the claimed structure of at least 5% bainite.  The examiner notes that the overlap of bainite content is prima facie obvious.  See MPEP 2144.05(I).
Gomez does not specify performing machining the steel, however the examiner notes that it is known in the art to cut hot-rolled bars or shapes through methods such as hot shearing in order to achieve desired lengths [page 240, Moss], the examiner submits it would have been obvious to one of ordinary skill in the art to cut the steel of Gomez to a desired length as taught by Moss.
Gomez modified by Moss does not specify performing machining while cooling the machine component, however the examiner submits that this step is conventional as taught by Yamada.  Yamada teaches that after hot rolling of steel [page 1, Yamada] the steel is usually cut and air-cooled [page 2, Yamada], the examiner submits that because the steel after hot rolling is not being heated, one of ordinary skill in the art would expect the steel to be cooling naturally in the air during the cutting process.  The examiner submits it would have been obvious to one of ordinary skill in the art to cut the steel immediately after hot rolling because it is a conventional process as disclosed by Yamada.
Regarding claim 2, Gomez modified by Moss and Yamada discloses a steel compositions shown below in Table 1.  The examiner notes that the overlap of steel compositions of the instant application and Gomez modified by Moss and Yamada is prima facie obvious.  See MPEP 2144.05(I).
Table 1

Instant claims, weight%
Gomez, weight% [0028]
C
0.2-0.4 (claim 2)
0.2-0.4
Mn
0.1-2 (claim 2)
0.05-1.5
Si
0.1-2 (claim 2)
1.0-2.0 or 0-0.5


Regarding claim 3, as discussed above Gomez modified by Moss and Yamada discloses hot rolling [0010, Gomez].
Regarding claim 5, as discussed above shearing is a known method of cutting hot rolled steel to desired lengths [page 240, Moss].
Regarding claim 6, as discussed above Gomez modified by Moss and Yamada discloses cooling to obtain mainly bainitic structures [0010, Gomez], the examiner submits that one of ordinary skill in the art would interpret the term “mainly bainitic structures” to overlap with the claimed structure of at least 5% bainite.  The examiner notes that the overlap of bainite content of the instant application and Gomez modified by Moss and Yamada is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 7, the examiner notes that the claimed hardness range is obtained through after air-hardening the steel [0055, instant spec].  Overlapping hardness values would naturally flow due to Gomez modified by Moss and Yamada teaching hot rolling steel with rolling temperatures, steel compositions, and cooling rates that overlap with the rolling temperatures, steel compositions, and cooling rates of the instant application.  See MPEP 2144.05(I) and 2145.
Regarding claim 8, Gomez modified by Moss and Yamada discloses having a Charpy impact energy of at least 50 J [0011, Gomez].  The examiner notes that the overlap of the Charpy impact energies of the instant application and Gomez modified by Moss and Yamada is prima facie obvious.  See MPEP 2144.05(I).  Alternatively, the examiner notes that the claimed toughness range is obtained through after air-hardening the steel [0055, instant spec].  Overlapping toughness values would naturally flow due to Gomez modified by Moss and Yamada teaching hot rolling steel with rolling temperatures, steel compositions, and cooling rates that overlap with the rolling temperatures, steel compositions, and cooling rates of the instant application.  See MPEP 2144.05(I) and 2145.
Regarding claim 9, as discussed above Gomez modified by Moss and Yamada discloses cooling at a rate of 0.10-1.0°C/sec which can be done though cooling in air [0032, Gomez].  The examiner notes that the overlap of the cooling rates of the instant application and Gomez modified by Moss and Yamada is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 10, as discussed above it would have been obvious to one of ordinary skill in the art to perform cutting and air cooling after hot rolling the steel of Gomez modified by Moss and Yamada, the temperature used for cutting would thus be performed at a temperature equal to or less than the temperature used for rolling, 1100°C or less.  The examiner notes that the overlap of the machining temperatures of the instant claim and Gomez modified by Moss and Yamada is prima facie obvious.  See MPEP 2144.05(I).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2010/0294401 A1) herein Gomez, in view of Moss et a. (Hot-Rolled Steel Bars and Shapes) herein Moss, in further view of Yamada (JP 4066387 B1, machine translation referred to herein as English translation), in further view of Schaffnit et al. (US 2015/0267282 A1) herein Schaffnit.
As discussed above, claim 1 is unpatentable over Gomez modified by Moss and Yamada.  Regarding claim 4, Gomez modified by Moss and Yamada does not specify using the produced steel for track shoes or cutting edges, however the examiner submits this would have been obvious in view of Schaffnit.  Similar to Gomez, Schaffnit teaches a bainitic steel with an similar steel composition [abstract, Schaffnit], wherein the steel can be used for a variety of applications including wear plates for excavator shovels [0002, Schaffnit], which the examiner submits can be considered a “cutting edge” [0002, instant spec], and the steel can be used for production of hot rolled steel [claim 9, Schaffnit].  Gomez discloses that the steel can be produced in the form of plates [0045, 0051, Gomez].  The examiner submits it would have been obvious to one of ordinary skill in the art to use the steel of Gomez modified by Moss and Yamada for wear plates for excavator shovels as the steel is bainitic and has a similar composition as the steel of Schaffnit.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (US 2010/0294401 A1) herein Gomez, in view of Moss et a. (Hot-Rolled Steel Bars and Shapes) herein Moss, in further view of Yamada (JP 4066387 B1, machine translation referred to herein as English translation), as evidenced by Taylor (http://www.taylorspecialsteels.co.uk/pages/main/conchart.htm).
Regarding claim 7, Figure 4 of Gomez modified by Moss and Yamada shows the hardness varies from approximately 350 HV to approximately 575 HV depending on cooling rate and steel composition for cooling rates of 0.1-1°C/s.  Further for as-rolled examples B1 and B2 hardnesses of 382±5 and 468±5 HV are measured respectively [0069-0070, Gomez].  The examiner notes that the instantly claimed hardness values of 40-55 HRC can be converted to HV as taught by Taylor to be approximately 380-610 HV, which overlaps with the hardness values of Gomez modified by Moss and Yamada.  The examiner notes that the overlap of hardness values of the instant application and Gomez is prima facie obvious.  See MPEP 2144.05(I).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734